07/23/2021
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                       June 9, 2021 Session

         DAVID THACKER v. CITY OF GREENEVILLE, TN, ET AL.

                   Appeal from the Chancery Court for Greene County
                    No. 2019-CV-51   Douglas T. Jenkins, Chancellor
                         ___________________________________

                              No. E2020-01106-COA-R3-CV
                          ___________________________________


A police officer appealed his termination by the Town of Greeneville to the Greeneville
Civil Service Board, which upheld it. Appellant then appealed to the trial court, which also
upheld the termination. Because we conclude that the record lacks information necessary
to conduct appellate review, we vacate the trial court’s judgment and remand the case to
the Board for further proceedings.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Vacated
                                     and Remanded

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which KENNY
ARMSTRONG and CARMA DENNIS MCGEE, JJ., joined.

W. Gerald Tidwell, Chattanooga, Tennessee, for the appellant, David Thacker.

Jeffrey M. Ward and Thomas Wood Smith, Greeneville, Tennessee, for the appellee, City
of Greeneville, TN, and Civil Service Board of Greeneville, TN.


                                              OPINION

                             FACTUAL AND PROCEDURAL HISTORY

       David Thacker (“Appellant”) had been a police officer for the Town of Greeneville1
Police Department (“GPD”) since 1997. His employment was terminated on or about
September 12, 2018 by Greeneville’s City Administrator, upon the recommendation of
GPD Chief Tim Ward. The termination of his employment was based at least in part on his

1
 The Town of Greeneville is alternately referred to as the City of Greeneville. For ease of reference, we
will refer to it as “Greeneville.”
handling of a dispatch call on August 31, 2018 from a man named Andy McCloud, who
reported being hit and injured by the mirror of a truck (“the McCloud incident”). According
to Appellant, Mr. McCloud sounded in his right mind when he called, and did not indicate
that he was in pain other than that his shoulder was sore. Appellant asserts that he offered
medical care to Mr. McCloud three times and offered to have Emergency Medical Services
transport Mr. McCloud to the hospital, which Mr. McCloud declined, instead saying that
he would walk to the hospital, which was close by. According to Appellant, GPD’s policy
is not to transport injured people in patrol cars, and his priority was for Mr. McCloud to
receive medical treatment, so he did not send a patrol car because that would only have
delayed Mr. McCloud from reaching the hospital. It is undisputed that Appellant did not
put out a “Be on the Lookout” (“BOLO”) for the truck or send a patrol officer to the scene.
However, he instructed Mr. McCloud to call back upon arriving at the hospital so that he
could send an officer to the hospital. Upon arriving at the hospital, Mr. McCloud called
back as instructed, and an officer was dispatched.2

        Appellant also claims that he asked Mr. McCloud for a description of the vehicle
that hit him, which Mr. McCloud said was a silver F-150. But when Appellant asked if the
vehicle was damaged or otherwise stood out in a way that would help identify it, Mr.
McCloud answered no. Later, however, Mr. McCloud gave a written statement to Officer
Ellis, in which he claimed the mirror was broken and there “was just wire holdin[g] it on
the truck.”

       According to Appellant, in view of Mr. McCloud’s immediate medical needs, the
generic description Mr. McCloud had provided of the vehicle, the lapse of time since the
incident, and the fact that Mr. McCloud and the vehicle had both left the scene, Appellant
exercised his discretion to make the determination that a BOLO or a responding officer at
the scene would be futile. According to Greeneville, Appellant also did not enter the
information from the call into the Computer Assisted Dispatch (“CAD”) system, as
required.3 However, it is unclear from the record if the call was a transfer from 911—if it
was, according to Appellant, then the call would normally have been entered by the 911
workers and not entered a second time by Appellant.

       Appellant’s handling of the McCloud incident was investigated internally, and the
investigating officer characterized Appellant’s behavior as, inter alia, “borderline
negligent” in not doing more to care for Mr. McCloud’s safety. The termination notice
provided to Appellant by GPD stated that he was being terminated based on the following
charges, coupled with his disciplinary history:

2
  Appellant sent Officer Ellis to the hospital. One page of Officer Ellis’ report states that he “responded to
a crash at the crash location” at 12:15 PM. Another page, however, says that he met Mr. McCloud at the
hospital at 12:15 PM.
3
  However, the Board’s reply brief at trial states that Appellant “did not enter any information into a database
until after the first call,” suggesting Appellant at least entered some information into the CAD after he
received a call back from Mr. McCloud when Mr. McCloud arrived at the hospital.
                                                     -2-
        1.1 Employees Responsibilities in that you received a phone call for
        assistance from a citizen whom stated that he has been struck by the mirror
        of a passing truck as he walked alongside the roadway . . . . However, you
        did not send him assistance.

        2.4 Attentiveness to Duty in that based on the charge above 1.1, you
        furthermore did not enter a call/complaint into the [CAD] system, nor did
        you dispatch a [BOLO] for the truck that had struck the victim.

       Other disciplinary events from Appellant’s past that may have contributed to his
termination include an incident where Appellant missed a departmental meeting held at a
Fraternal Order of Police (“FOP”) facility on Sunday, July 22, 2018. He was advised of the
meeting via text message, not the usual GPD messaging system. He asserts that he was told
the meeting was not mandatory, and that he did not intend to miss it but did so for health
reasons; it is undisputed that Appellant has diabetes. Appellant was suspended for twenty-
one hours and deprived of “Extra Duty privileges” for a month. He appealed his
punishment through what appears to be GPD’s and/or Greeneville’s grievance process.4
Another event occurred on June 5, 2018, at a jail (“the jail incident”), where Appellant had
brought an intoxicated arrestee for booking. The jail would not accept the arrestee without
certain documentation from the hospital, where Appellant had picked him up. Appellant
disagreed with the jail’s handling of the situation, and Greeneville asserts that he was
unduly rude and challenging to jail staff and a sheriff’s deputy, so Appellant received a
written reprimand. Additionally, an email in the record from Assistant Chief of GPD Mike
Crum to Appellant on July 20, 2018 advised Appellant of some issues with his
performance, including the need to “[e]nter all calls into the CAD and dispatch as soon as
possible.” In the same email, Assistant Chief Crum wrote, “There’s no need to bring up the
past. Do your job moving forward.”

        Appellant appealed his termination to the Greeneville Civil Service Board (the
“Board”), which upheld the termination after a hearing in front of three Board members on
December 18, 2018. At the hearing, Appellant testified, along with Tracy Jones, Records
Clerk for GPD. Ms. Jones overheard Appellant’s call with Mr. McCloud on August 31,
2018, and her testimony effectively corroborates Appellant’s version of events. She also
said that Appellant told her that Mr. McCloud had “said he was walking too close to the
road and a mirror hit him.” Further, she testified that she had asked Assistant Chief Crum
if the FOP meeting on July 22 was mandatory, and he told her to tell Appellant that it was
“highly recommended that he be there,” so that is what she told Appellant. She stated that
she “believe[d] the instructions also said if you can’t make [the meeting] to let them know.”
Appellant did not advise anyone he would be missing the meeting because he asserts he
did not intend to miss it.

4
 There is mention in the record of what seems like an official set of grievance procedures that Greeneville
and/or GPD follows, but the actual procedures are not in the record.
                                                  -3-
        Appellant testified that he had a history of taking “intermittent” leave pursuant to
the Family and Medical Leave Act (“FMLA”) because he was diagnosed with diabetes in
2011. He asserts that GPD had been aware of his diabetes since 2011, and his FMLA leave
had caused some conflict between him and various people at GPD. His testimony implied
that he had not been advised of all of the reprimands/disciplinary incidents contained in his
GPD file, which was introduced into evidence at the Board hearing. He took issue with
how other reprimands and disciplinary incidents in his record were handled. For example,
he testified that he was not afforded fair opportunities to explain his sides of issues (outside
of the grievance process), and was kept out of the loop when it came to internal
investigations related to his disciplinary incidents, including being ignored when he would
ask for information and try to work out issues before pursuing the grievance process. He
filed grievances on some of his reprimands, but testified that he was given a hard time for
doing so. He also testified to the lack of policies in place regarding some of the conduct he
was reprimanded for, and that in some instances, he was being treated differently than other
employees for similar disciplinary incidents. He also seems to claim that he was not
accommodated properly with respect to his diabetes.

        In its final order, filed February 15, 2019, the Board concluded that Appellant
“failed to submit sufficient evidence to . . . overturn his discipline by [Greeneville]” and
found “that the discipline of [Appellant] by [Greeneville] was not politically motivated, . .
. was done in good faith for cause, and . . . was appropriate for the circumstances.”
Appellant filed a petition for writ of certiorari in the Chancery Court of Greene County (the
“trial court”). The trial court held a hearing on May 13, 2020, where no additional evidence
was presented. The trial court upheld the decision of the Board in its final order filed on
July 24, 2020.5 Appellant appealed.

                                          ISSUES PRESENTED

        Appellant raises the following issues, taken from his brief:

        1. Whether the Civil Service Board erred in its decision by concluding that
        the City had met its burden of showing that the circumstances surrounding
        Appellant’s dismissal warranted termination because, under Tenn. Code
        Ann. § 4-5-322(h)(5), such decision is unsupported by competent and
        substantial evidence upon the whole record and involves an abuse of
        discretion?

        2. Whether the Civil Service Board’s decision to uphold Appellant’s
        termination is arbitrary, capricious, and characterized by an abuse of
5
  In its final order, the trial court “approve[d] and adopt[ed] the City’s arguments and explanations for the
termination in its Response filed in [the trial court] on April 15, 2019.” The second page is missing from
the copy of the referenced Response in the technical record.
                                                   -4-
        discretion, under Tenn. Code Ann. § 4-5-322(h)(4), and in violation of the
        City’s own rules and regulations with respect to its progressive disciplinary
        policies.

Greeneville and the Board raise the following issues, taken from Greeneville’s brief:6

        1. Whether the decision of the Civil Service Board is unsupported by
        evidence that is both substantial and material in the light of the entire record?

        2. Whether the decision of the Civil Service Board was arbitrary or
        capricious, or characterized by an abuse of discretion or clearly unwarranted
        exercise of discretion?

                                         STANDARD OF REVIEW

        This Court has previously explained the applicable standard of review as follows:

                The courts review the decisions of local civil service boards that affect
        the status of employees of local governments using Tenn. Code Ann. § 4-5-
        322(h) (2005)’s[7] standard of review.[8] Tenn. Code Ann. § 27-9-114(b)(1)

6
  Greeneville and the Board filed separate briefs as appellees, but raise the same two issues, though worded
slightly differently.
7
  Neither party specifies which version of section 4-5-322 of the Uniform Administrative Procedures Act
(“UAPA”) it relies on. We will use the version that was in effect when Appellant filed his petition for writ
of certiorari in the trial court, which does not differ from the version in effect when Miller was filed in ways
that affect this appeal. Additionally, neither party argues that the most recent version of section 4-5-322,
which did not become effective until May 18, 2021, is controlling.
8
  As this Court recently pointed out,

        In Davis v. Shelby County Sheriff’s Department, the Tennessee Supreme Court explained
        that in 1988, the General Assembly amended the language of section 27-9-114 [of the
        Tennessee Code] to read, in pertinent part, “Judicial review of decisions by civil service
        boards of a county or municipality which affects the employment status of a county or city
        civil service employee shall be in conformity with the judicial review standards under
        Tennessee Code Annotated, Section 4-5-322, of the [UAPA].” 1988 Tenn. Pub. Acts, ch.
        1001. Thus, the legislature deleted the provision requiring common law writ of certiorari
        review and replaced it with the current provision providing for judicial review under the
        UAPA. Under Davis, [the appellant’s] initiating pleading should have been styled,
        “Petition for Judicial Review.” This error does not preclude our review of the appeal, and
        we note it only for the purpose of edification.

Campbell v. City of Chattanooga, No. E2018-02010-COA-R3-CV, 2019 WL 5792884, at *3 n.3 (Tenn.
Ct. App. Nov. 6, 2019) (quoting Davis v. Shelby Cty. Sheriff's Dep’t, 278 S.W.3d 256, 262 (Tenn. 2009)).

The same observation applies to Appellant’s initiating pleading here—Appellant filed a “First Petition for
Writ of Certiorari,” seeking review of the Board’s decision pursuant to Tennessee Code Annotated sections
27-8-101 et seq. (containing the old common law writ of certiorari) and 27-9-101 et seq. The trial court’s
                                                     -5-
        (2000).[9] Therefore, both the trial and appellate courts will modify a local
        civil service commission’s decision affecting the status of an employee of
        local government only if the commission’s action (1) violated constitutional
        or statutory provisions, (2) was in excess of its authority, (3) utilized
        unlawful procedure, (4) was arbitrary, capricious, or characterized by an
        abuse or clearly unwarranted use of discretion, or (5) is unsupported by
        substantial and material evidence. [See § 4-5-322(h).][10]

        . . . . Tenn. Code Ann. § 4-5-322(h)(4) [and] (5) require the courts to review
        the commission’s decision using a three-step analysis. First, the court must
        determine whether the commission has identified the appropriate legal
        principles applicable to the case. Second, the court must carefully examine
        the commission’s factual findings to determine whether they are supported
        by substantial and material evidence. Third, the court must examine how the
        commission applied the law to the facts.

               While Tenn. Code Ann. § 4-5-322(h) does not explicitly define what
        “substantial and material evidence” is, the courts have interpreted it as
        requiring something less than a preponderance of the evidence but more than
        a scintilla or glimmer. Substantial and material evidence is the amount of
        relevant evidence that a reasonable person would require to reach a rational
        conclusion. Thus, substantial and material evidence furnishes a reasonably
        sound basis for the commission’s decision.

               Because the application of the law to the facts is a highly judgmental
        process involving mixed questions of law and fact, the court’s review of a
        commission’s decision is limited and deferential to the commission. The
        courts may neither reweigh the evidence nor substitute their judgment for the
        commission’s, even if the evidence could support a conclusion different from
        the one reached by the commission. Tenn. Code Ann. § 4-5-322(h)(5)(B).
        Rather, the courts must determine whether a reasonable person could
        appropriately have reached the same conclusion reached by the commission,
        consistent with a proper application of the controlling legal principles.



final order similarly cites section 27-8-101 et seq. However, the parties agree that the proper standard of
review is contained in section 4-5-322(h) of the UAPA, as mandated by section 27-9-114(b)(1).
9
  Section 27-9-114 was amended in 2008. That amendment does not affect this appeal.
10
   We note that the “Notice of Intent to Seek Termination of Employment” provided to Appellant by Chief
Ward states that should Appellant appeal his termination to the trial court, “[t]he ground, or grounds, for
[his] appeal and the hearing before the [trial court] w[ould] be limited to the issue of whether the action of
the [] Board was or was not made in good faith for cause.” This appears to be incorrect, considering that
trial courts (and appellate courts) are to review administrative actions such as the Board’s in this case
according to the above standard of review under the UAPA.
                                                    -6-
               Commission decisions that are not supported by substantial and
        material evidence are necessarily arbitrary and capricious, as are decisions
        with adequate evidentiary support that are based on a clear error in judgment.
        In its broadest sense, the arbitrary and capricious standard in Tenn. Code
        Ann. § 4-5-322(h)(4)

                requires the court to determine whether the administrative
                agency has made a clear error in judgment. An arbitrary or
                capricious decision is one that is not based on any course of
                reasoning or exercise of judgment, or one that disregards the
                facts or circumstances of the case without some basis that
                would lead a reasonable person to reach the same conclusion.

Miller v. Civ. Serv. Comm’n of Metro. Gov’t of Nashville & Davidson Cty., 271 S.W.3d
659, 664–65 (Tenn. Ct. App. 2008) (footnotes and some citations omitted). In addition,
“[a]lthough our review of the Board’s factual findings is confined to the provisions of
Tennessee Code Annotated section 4-5-322, our review of matters of law is de novo with
no presumption of correctness.” Davis, 278 S.W.3d at 264 (citations omitted).

                                              DISCUSSION

       “‘[A] reviewing court must have sufficient information regarding the agency action
to determine whether the action comports with the law and to avoid substituting its
judgment for that of the administrative tribunal.’”11 Macon v. Shelby Cty. Gov’t Civ. Serv.
Merit Bd., 309 S.W.3d 504, 511 (Tenn. Ct. App. 2009) (quoting Cty. of Shelby v.
Tompkins, 241 S.W.3d 500, 504 (Tenn. Ct. App. 2007)); see also Miller, 271 S.W.3d at
664 (noting that we must “determine whether the commission has identified the appropriate
legal principles applicable to the case”). We are unable to proceed in our review here
because we are missing necessary information.

      First, we note that it is not clear whether Appellant’s termination and the Board’s
subsequent decision were based solely on the McCloud incident, or if this incident was
considered in conjunction with Appellant’s disciplinary history. Greeneville seems to take
both positions on this question: (1) that the McCloud incident alone was sufficient to
warrant termination, even without considering the past disciplinary history, and (2) that
Appellant’s past disciplinary history also contributed to the termination decision. The
Board, however, appears to lean towards the former position. In its trial brief, the Board

11
  Home rule jurisdictions are not bound to follow the UAPA contested case procedures, Tenn. Code Ann.
§ 27-9-114(a)(2), which require administrative agencies to include findings of fact and conclusions of law
in their final orders, Tenn. Code Ann. § 4-5-314(c). The rule set forth in the Macon Opinion, above, applies
even to home rule jurisdictions. See Macon, 309 S.W.3d at 511 (applying this rule despite the fact that
“Shelby County is a home rule jurisdiction”). Neither party has made arguments regarding whether
Greeneville is a home rule jurisdiction, and thus we will not address this point further.
                                                   -7-
asserted that it “focused more on the [McCloud incident]” in its deliberations than on
Appellant’s past issues, and that “[t]here was very little in the Board’s deliberations
concerning previous occurrences which resulted in discipline. The Board’s primary focus
was on the occurrence of August 31, 2018.” And the Board’s final order states that
Appellant’s “termination was based upon [his] conduct on August 31, 2018 involving [the
McCloud incident],” yet goes on to state that GPD recommended termination because of
the McCloud incident “in light of [Appellant’s] prior disciplinary record.” Furthermore, at
the hearing, one of the Board Members said, “I don’t think [Appellant] was terminated on
the other incidents. I think he was terminated on this one thing here [the McCloud
incident].” Therefore, the bases for Greeneville’s and the Board’s decisions are unclear.

        Our inability to determine which incidents the Board relied on in making its
disciplinary decision complicates our review, as we have little else in the record to
illuminate the Board’s decision that termination was appropriate. Importantly, the record
does not contain the standard of review that the Board was to apply to Greeneville’s
decision to fire Appellant, or the burden of proof at the Board hearing. Counsel for
Greeneville explained during the Board hearing that Appellant had the burden to prove that
his termination was either politically-motivated or done in bad faith, without cause.
Counsel for the Board seemed to confirm that the Board was charged with deciding if
Appellant’s termination was done for a political reason or in bad faith without cause—but
he also framed the question as whether the termination was done in good faith with cause.
Other civil service merit board schemes often require only that there be “just cause” to
terminate an individual’s employment. See, e.g., Davis, 278 S.W.3d at 265 n.19 (“One of
the express provisions of the Civil Service Merit Act [a Private Act applicable to Shelby
County only] is that employees may only be terminated for just cause.”) (citing 1971 Tenn.
Priv. Acts ch. 110, § 1, 22) (“There is hereby established a Civil Service Merit System for
employees of Shelby County.”)); Case v. Shelby Cty. Civ. Serv. Merit Bd., 98 S.W.3d 167,
175 (Tenn. Ct. App. 2002) (“The issue to be decided by the Board was whether there was
just cause to terminate Mr. Case’s employment.”). But argument by counsel is simply not
evidence. See Greer v. City of Memphis, 356 S.W.3d 917, 923 (Tenn. Ct. App. 2010)
(citations omitted)(“[T]he arguments of counsel and the recitation of facts contained in a
brief, or a similar pleading, are not evidence. The same is true of statements made by
counsel during the course of a hearing, trial, or argument in this Court.”). Thus, we have
nothing in this record to illuminate the proper standard to be employed by the Board in its
decision-making.

        The question of which party bore the burden is also unclear. Appellant frames his
issue on appeal as if Greeneville had the burden to prove that he was subject to dismissal.
The Board and Greeneville, of course, place the burden on Appellant. In other civil service
merit board decision cases, however, we have held that the governing policies placed the
burden initially on the employer. See, e.g., Kirkwood v. Shelby Cty. Gov’t, No. W2005-
00769-COA-R9-CV, 2006 WL 889184, at *6 (Tenn. Ct. App. Apr. 6, 2006) (“There only
exist[s] the burden of going forward and establishing a prima facie case against
                                           -8-
the employee, which Shelby County successfully met in the present case.”); Case, 98
S.W.3d at 175–76 (citation omitted) (“Although the burden of demonstrating cause is on
the employer, the administrative board reviewing the termination must consider the record
as a whole to determine whether cause exists.”). The question of which party bears the
burden of proof is sometimes a difficult one that can have significant consequences. See
generally Tennessee Dep’t of Correction v. Pressley, 528 S.W.3d 506, 509 (Tenn. 2017)
(involving the question of which party bore the burden in a case involving the termination
of an employee under the Tennessee Excellence, Accountability, and Management Act of
2012). There are some token references in the record to the laws that appear to govern the
procedure in a case like this, but without more detail, we are unable to draw any conclusions
as to the proper procedure that applies before the Board. Instead, while it is clear that
Appellant bears the burden in this Court, we are simply left to guess at who bore the burden
of proof and what that burden required in the initial Board proceeding.12

         The hurdle created by these omissions could possibly be scaled if we had additional
information concerning GPD’s or Greeneville’s disciplinary policies from which we could
determine the parameters of Appellant’s duties and violations thereof, and thus whether
termination was an appropriate disciplinary action. In a recent similar case, a police officer
with the Metro Nashville Police Department (“MNPD”) was terminated for failing a drug
screen, which apparently violated certain of MNPD’s policies. The officer argued that the
first step in the three-step analysis had not been followed—i.e., the appropriate applicable


12
  As an example of what is missing in this case, consider the burden of proof on the City of Memphis and
standard applied by the City of Memphis’s Civil Service Commission, which were considered in a similar
case before this Court:

        Section 246 of the Charter of the City of Memphis provides that ‘[t]he City may terminate,
        suspend, or demote an employee for just cause, and the employee shall be given a written
        notice of the reasons for the action taken.’ Charter of City of Memphis § 246. Moreover,
        when an employee appeals to the Civil Service Commission for a review of disciplinary
        action, section 248 provides that ‘the burden of proof required to sustain the action of the
        city shall be by a preponderance of the evidence. If, after a presentation of the proof, the
        commission finds that there exists a reasonable basis for the disciplinary action taken, the
        action of the City shall be sustained.’ Charter of City of Memphis § 248. In this case, the
        Civil Service Commission was required to determine whether the City had shown, by a
        preponderance of the evidence, a reasonable basis for its decision to terminate the
        employment of Officers Hearns, Gray, Branch, and Jones. . . . In order to prevail in the
        proceeding before the Civil Service Commission, the City must have shown by a
        preponderance of the evidence that the officers violated DR–104 and that the violation, in
        addition to surrounding circumstances, furnished a reasonable basis to terminate their
        employment. . . . [W]e must determine whether the Commission’s decision was arbitrary
        or capricious or whether it lacked sufficient evidentiary support.

City of Memphis v. Civ. Serv. Comm’n of City of Memphis, 238 S.W.3d 238, 243–44 (Tenn. Ct. App.
2007) (internal parentheticals omitted). Nothing similar is included in the record on appeal here.
                                                   -9-
legal principles had not been identified. See Miller, 271 S.W.3d at 664. We rejected this
argument

        because without question, the Commission (as well as the trial court)
        identified the appropriate program provisions that applied to [the officer’s]
        disciplinary proceeding. At every stage of appeal, the relevant provisions of
        the MNPD Policy, such as section 2.10.100, which undoubtedly applies
        given the nature of the charge, as well as section 2.10.040, which [the officer]
        urged should have been applied, were analyzed. Upon a thorough review of
        the record, we determine that every tribunal that considered the charges and
        the discipline against [the officer] correctly identified the appropriate legal
        principles in play as set forth in the MNPD Policy.
Metro. Gov’t of Nashville & Davidson Cty. v. Civ. Serv. Comm’n of Metro. Gov’t of
Nashville & Davidson Cty., No. M2019-01587-COA-R3-CV, 2020 WL 7388070, at *4
(Tenn. Ct. App. Dec. 16, 2020). Additionally, “[w]e note[d] that the applicable MNPD
Policy regulations [we]re included in the administrative record presented to the [trial court]
and to this Court on appeal.” Id.13

       Unfortunately, the record in this case does not contain similar proof. The
termination notice provided to Appellant by GPD merely stated that he was being
terminated based on the charges of “1.1 Employees Responsibilities” and “2.4
Attentiveness to Duty,” coupled with his disciplinary history. However, the termination
notice did not define the policies alleged to have been violated. The only proof in the record
regarding the charges is two pages titled “Greeneville Police Discipline Matrix,” which
appear on two pages of a fifteen-page document entitled “4.03 Disciplinary Policy.”
According to the discipline matrix, for the charge of “1.1 Employee’s Responsibilities,”
the punishment for the first offense is a “[w]ritten reprimand, up to and including 3 days
SWOP,”14 punishment for the second offense is “[n]ot less than 4 days, up to and including
15 days SWOP,” and punishment for the third offense is “[n]ot less than 16 days, up to and
including 30 days SWOP.” Under the headings for the second and third offenses, it states,
“(penalty dependent upon prior violation).” As for “2.4 Attentiveness to Duty,” the
punishment for the first offense is “[w]ritten reprimand, up to and including 3 days
SWOP,” the punishment for the second offense is “[n]ot less than 4 days, up to and
including 30 days SWOP,” and punishment for the third offense is “[n]ot less than 30 days,
up to and including 30 days SWOP.” Again, it states, “(penalty dependent upon prior

13
   In one Tennessee Supreme Court case, the policies that a police officer was apparently terminated for
violating (by failing a drug test) were not in the record. However, the officer’s attorney “agreed . . . that if
the Court [found] that the positive urine specimen test result was admissible then the Board’s decision was
neither arbitrary nor capricious and was supported by substantial and material evidence.” Davis, 278
S.W.3d at 257 n.1, 264, 265. Here, there is no similar stipulation which might obviate the need to be able
to locate the policies that allegedly warranted Appellant’s termination in the record.
14
   Although not defined, our best guess is that “SWOP” means “suspension without pay.”
                                                    - 10 -
violation)” under the headings for the second and third offenses. Termination is not listed
as a punishment under either charge, even after multiple violations. In contrast, termination
is listed as a punishment for other charges on the discipline matrix. For example, for charge
“2.24 Sexual Misconduct,” the punishment for the first offense is “Not less than 3 days, up
to and including dismissal (depending on the severity of the offense),” and punishment for
the second offense is simply, “Dismissal.”

        Absent from the record, however, are the other thirteen pages of the disciplinary
policy. We can only guess that these pages may have defined what was required to meet
“1.1 Employee’s Responsibilities” or “2.4 Attentiveness to Duty.” In any event, neither of
these requirements are in any way elucidated in this record. There was no testimony at the
Board hearing regarding GPD’s “4.03 Disciplinary Policy,”15 the discipline matrix, or the
specific charges Appellant faced (1.1 and 2.4). The only witnesses who testified under oath
were Appellant and Ms. Jones. The Board members asked Chief Ward and Assistant Chief
Crum some questions at the hearing, but neither of them was placed under oath, while
Appellant and Ms. Jones were placed under oath. Thus, it is unclear whether their responses
may even properly be considered proof. Even if their answers can be considered, however,
they did not testify specifically to GPD’s or Greeneville’s disciplinary policies and
procedures—rather, they only briefly and vaguely spoke to how they would have handled
the Mr. McCloud incident and how Appellant mishandled it. In fact, the only detailed
testimony regarding policies and procedures was from Appellant. And he essentially
testified to the effect that, for the most part, he had not received specialized training and
there were not policies in effect that mandated he act in a manner different from how he
acted, and that the McCloud incident required him to exercise his discretion.

       Granted, the record contains pieces of documentary evidence relating to Appellant’s
other disciplinary incidents, but those, too, do not include explanations of the specific
policies Appellant was charged with violating. For example, various reprimands Appellant
received warned him “that further violations of the rules and regulations may result in
harsher disciplinary action that may include suspension or termination.” One such
reprimand, related to the jail incident states, in part, that Appellant violated “Rule 2.8
UNBECOMING CONDUCT of the Department’s Rules and Regulations,” but, again,
nowhere in the record is this rule specifically defined. Other examples include emails he

15
   It further appears that Disciplinary Policy 4.03 is part of a larger document that at one point in the record
is referred to as a handbook. This document, or an entirely separate one, contains a grievance process that
Appellant utilized with regard to his earlier incidents. Handbooks are often referenced by this Court in
determining the propriety of civil service merit board decisions. See, e.g., Shaw v. Shelby Cty. Gov’t, 189
S.W.3d 232, 238 (Tenn. Ct. App. 2005) (discussing how the employee handbook addressed layoffs and
reductions in staff). Provisions of the Greeneville Charter are also mentioned in the administrative record.
Charters are also referenced by this Court as providing guidance in these types of decisions. See, e.g.,
Haynes v. Knoxville Utilities Bd., 1993 WL 104639, at *3 (Tenn. Ct. App. Apr. 8, 1993) (discussing the
Knoxville Charter). Again, none of these documents is included in the record on appeal. See generally Tenn.
R. Evid. 202(b) (governing non-mandatory judicial notice of, inter alia, “ordinances of municipalities”).
                                                    - 11 -
received with various instructions, such as the one from Assistant Chief Crum instructing
him to enter calls into the CAD and dispatch as soon as possible. While these portions of
the record demonstrate that Appellant was given various instructions and discipline
throughout his employment with GPD, they do not sufficiently illuminate the specific legal
policies Appellant was obligated to follow, and the punishment he faced if he did not.

        What we are left with in determining whether the Board identified and applied the
proper legal principles, then, is solely the discipline matrix. While the Board’s final order
states that the Board considered “the entire record,” nowhere in the Board’s deliberations,
which were conducted on the record, do the Board members mention this matrix or
otherwise discuss the definitions of the charges against Appellant. Moreover, the matrix,
standing alone, does not support Greeneville’s or the Board’s actions, as it does not
expressly authorize termination for violations of either 1.1 or 2.4, however defined. Thus,
even if we were to conclude, for example, that there was substantial and material evidence
that Appellant violated the specific mandate that he “[e]nter all calls into the CAD and
dispatch as soon as possible,” we still are still left with little guidance as to how this
violation makes Appellant subject to dismissal, given that the discipline matrix does not
authorize this result.

        Greeneville asserts, however, that the discipline matrix cannot be considered in
isolation, as it does not explain if, when, and how progressive discipline applies, or even if
the matrix is mandatory or advisory. Thus, Greeneville essentially admits that the record
before the Board is missing crucial information. But Greeneville asserts that the failure to
submit this information to the Board should be blamed on Appellant. As previously
discussed, however, without knowing the laws that govern the procedure in this case, we
cannot even determine which party bore the burden to present evidence before the Board.
If Greeneville, as the employer, bore the burden, it seems self-evident that it would be
required to present evidence as to what policies Appellant violated and which policies
provide that termination was an appropriate remedy under these circumstances. And even
if the burden fell on Appellant, it appears that if Greeneville desired to show that the
discipline matrix alone was not sufficient to determine the appropriate discipline, it was
Greeneville’s responsibility to put forth the policies that it asserted were also relevant to
that determination.

       In many cases, meaningful appellate review is not possible because we are unable
to determine the basis for the board or agency’s decision. See Swift Roofing, Inc. v. State,
No. M2010-02544-COA-R3-CV, 2011 WL 2732263, at *6 (Tenn. Ct. App. July 13, 2011)
(collecting cases). That is not the case here. Instead, the deficiency here results from the
omission of the very policies that guide the Board’s decision-making, which do not appear
to have been presented in full to either the Board, the trial court, or this Court. Without this
information, we are “left to speculate” as to whether the Board’s decision properly
comports with the relevant legal policies. Id. at *7. Furthermore, we are unable to
determine that either party is solely responsible for the failures in this case. Under these
                                             - 12 -
circumstances, we believe that the best remedy is to vacate the decision and remand this
matter to the Board for reconsideration of Appellant’s dismissal in light of all the applicable
legal and disciplinary policies, as well as the discipline matrix. See Smith v. Amerisure
Ins. Co., No. 03A01-9406-CV-00223, 1994 WL 679066, at *1 (Tenn. Ct. App. Dec. 5,
1994) (“We have made a thorough review of the record and are of the opinion complete
justice cannot be had by reason of defects in the record. Material issues evolve around the
provisions of the policy of insurance. The insurance policy, however, is not in the record.
The record fails to show the policy was filed as an exhibit and cannot be reached pursuant
to [] Rule 24(e) [of the Tennessee Rules of Appellate Procedure]. The case is remanded
pursuant to T.C.A. § 27-3-128.”[16]). Upon remand, the Board may, in its discretion, hear
additional evidence from the parties.

                                               CONCLUSION

       The judgment of the Chancery Court of Greene County is vacated and remanded for
further proceedings consistent with this Opinion. Costs of this appeal are taxed one-half to
Appellant David Thacker and one-half to Appellees the Town of Greeneville and the Town
of Greeneville Civil Service Board, for which execution may issue if necessary.



                                                             S/ J. Steven Stafford
                                                             J. STEVEN STAFFORD, JUDGE




16
     Tennessee Code Annotated section 27-3-128 provides:

          The court shall also, in all cases, where, in its opinion, complete justice cannot be had by
          reason of some defect in the record, want of proper parties, or oversight without culpable
          negligence, remand the cause to the court below for further proceedings, with proper
          directions to effectuate the objects of the order, and upon such terms as may be deemed
          right.
                                                    - 13 -